TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 28, 2018



                                      NO. 03-18-00365-CV


              Pallida, L.L.C., Successor in Interest of Pharia, L.L.C., Appellant

                                                 v.

                                    Diane R. Uballe, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
          AFFIRMED IN PART; REVERSED AND RENDERED IN PART --
                       OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on April 26, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error

in the court’s judgment.      Therefore, the Court reverses the trial court’s judgment that

Diane R. Uballe is awarded attorney’s fees and renders judgment that Diane R. Uballe take

nothing on this claim. We affirm the trial court’s judgment in all other respects. Each party shall

bear their own costs relating to this appeal, both in this Court and in the court below.